              Case 2:18-cv-00845-JCC Document 65 Filed 06/29/20 Page 1 of 4




1

2

3

4

5

6

7

8
                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
9                                       AT SEATTLE
10
     VIRGIL ARMSTRONG,
11                                                   DEFENDANTS’ REPRESENTATION
                               Plaintiff,            STATEMENT
12
            vs.
                                                     Case Number: C18-00845-JCC
13
     DEPUTY C. WHALEN, et al.,
14                                                   United States District Court Judge:
                               Defendants.
                                                     The Honorable John C. Coughenour
15

16

17
            Pursuant to FRAP 12(b), Defendants submit the following representation statement.

18   The Defendants/Appellants and their counsel in this action are:
19          Snohomish County        Counsel:    Deborah A. Severson, WSBA #35603
20
                                                Deputy Prosecuting Attorney
                                                Snohomish County Prosecutor’s Office-
21                                              Civil Division
                                                3000 Rockefeller Avenue, M/S 504
22                                              Everett, WA 98201
                                                Ph: (425) 388-6330 / (425) 388-6333 (f)
23
                                                Deborah.severson@co.snohomish.wa.us
24                                              Lisa.lindquist@co.snohomish.wa.us
                                                cryden@snoco.org
25

26

27
                                                                            SNOHOMISH COUNTY
     DEFENDANTS’ REPRESENTATION STATEMENT - 1                     PROSECUTING ATTORNEY - CIVIL DIVISION
     C18-00845-JCC                                                    Robert Drewel Bldg., 8th Floor, M/S 504
                                                                               3000 Rockefeller Ave
                                                                      EVERETT, WASHINGTON 98201-4060
                                                                        (425)388-6330/FAX: (425)388-6333
              Case 2:18-cv-00845-JCC Document 65 Filed 06/29/20 Page 2 of 4




            Former Sheriff Robert Counsel:      Deborah A. Severson, WSBA #35603
1
            “Ty” Trenary                        Deputy Prosecuting Attorney
2                                               Snohomish County Prosecutor’s Office-
                                                Civil Division
3                                               3000 Rockefeller Avenue, M/S 504
                                                Everett, WA 98201
4
                                                Ph: (425) 388-6330 / (425) 388-6333 (f)
5
                                                Deborah.severson@co.snohomish.wa.us
                                                Lisa.lindquist@co.snohomish.wa.us
6                                               cryden@snoco.org
7           Deputy Carl              Counsel:   Deborah A. Severson, WSBA #35603
8
            Whalen                              Deputy Prosecuting Attorney
                                                Snohomish County Prosecutor’s Office-
9                                               Civil Division
                                                3000 Rockefeller Avenue, M/S 504
10                                              Everett, WA 98201
11
                                                Ph: (425) 388-6330 / (425) 388-6333 (f)
                                                Deborah.severson@co.snohomish.wa.us
12                                              Lisa.lindquist@co.snohomish.wa.us
                                                cryden@snoco.org
13
            Deputy Kore              Counsel:   Deborah A. Severson, WSBA #35603
14
            Oyetuga                             Deputy Prosecuting Attorney
15                                              Snohomish County Prosecutor’s Office-
                                                Civil Division
16                                              3000 Rockefeller Avenue, M/S 504
                                                Everett, WA 98201
17
                                                Ph: (425) 388-6330 / (425) 388-6333 (f)
18                                              Deborah.severson@co.snohomish.wa.us
                                                Lisa.lindquist@co.snohomish.wa.us
19                                              cryden@snoco.org
20
            Deputy Chad              Counsel:   Deborah A. Severson, WSBA #35603
21          Daugherty                           Deputy Prosecuting Attorney
                                                Snohomish County Prosecutor’s Office-
22                                              Civil Division
                                                3000 Rockefeller Avenue, M/S 504
23
                                                Everett, WA 98201
24                                              Ph: (425) 388-6330 / (425) 388-6333 (f)
                                                Deborah.severson@co.snohomish.wa.us
25                                              Lisa.lindquist@co.snohomish.wa.us
                                                cryden@snoco.org
26

27
                                                                          SNOHOMISH COUNTY
     DEFENDANTS’ REPRESENTATION STATEMENT - 2                   PROSECUTING ATTORNEY - CIVIL DIVISION
     C18-00845-JCC                                                  Robert Drewel Bldg., 8th Floor, M/S 504
                                                                             3000 Rockefeller Ave
                                                                    EVERETT, WASHINGTON 98201-4060
                                                                      (425)388-6330/FAX: (425)388-6333
               Case 2:18-cv-00845-JCC Document 65 Filed 06/29/20 Page 3 of 4




1
     The Plaintiffs/Appellees and their counsel in this action are:
2
            Virgil Armstrong        Counsel:    John J. Kannin, WSBA #27315
3                                               Kannin Law Firm, P.S.
                                                119 SW 152nd Street
4
                                                Burien, WA 98166
5
                                                john@kanninlaw.com
                                                ryley@kanninlaw.com
6                                               scott@kanninlaw.com
7

8
            DATED this 29th day of June, 2020.

9                                          ADAM CORNELL
                                           Snohomish County Prosecuting Attorney
10

11
                                           By: /s/ Deborah A. Severson
                                           DEBORAH A. SEVERSON, WSBA#35603
12                                         Deputy Prosecuting Attorney
                                           Snohomish County Prosecutors Office-Civil Division
13                                         3000 Rockefeller Avenue, M/S 504
                                           Everett, WA 98201-4060
14
                                           Phone: 425.262-2105: Fax: 425.388.6333
15                                         Email: Deborah.Severson@co.snohomish.wa.us

16
                                           Attorney for Defendants Snohomish County, Robert Ty
                                           Trenary, Carl Whalen, Kore Oyetuga and Chad Daugherty
17

18

19

20

21

22

23

24

25

26

27
                                                                                SNOHOMISH COUNTY
     DEFENDANTS’ REPRESENTATION STATEMENT - 3                         PROSECUTING ATTORNEY - CIVIL DIVISION
     C18-00845-JCC                                                        Robert Drewel Bldg., 8th Floor, M/S 504
                                                                                   3000 Rockefeller Ave
                                                                          EVERETT, WASHINGTON 98201-4060
                                                                            (425)388-6330/FAX: (425)388-6333
              Case 2:18-cv-00845-JCC Document 65 Filed 06/29/20 Page 4 of 4




1
                                     CERTIFICATE OF SERVICE
2
            I hereby certify that I am an employee of the Civil Division of the Snohomish County
3
     Prosecuting Attorney, and that I served a true and correct copy of foregoing document upon the
4

5
     person listed by the methods indicated:

6           John Kannin                                       Electronic Filing (CM/ECF)
            Kannin Law Firm, P.S.                             Facsimile
7           119 SW 152nd Street                               Email
8
            Burien, WA 98166                                  U.S. Mail
            john@kanninlaw.com                                Hand Delivery
9           ryley@kanninlaw.com                               Messenger Service
            scott@kanninlaw.com
10
            Attorney for Plaintiff Virgil E. Armstrong
11
            I declare under the penalty of perjury of the laws of the State of Washington that the
12

13   foregoing is true and correct to the best of my knowledge.

14          SIGNED at Everett, Washington, this 29th day of June, 2020.
15

16
                                                   Cindy Ryden, Legal Assistant
17

18

19

20

21

22

23

24

25

26

27
                                                                            SNOHOMISH COUNTY
     DEFENDANTS’ REPRESENTATION STATEMENT - 4                     PROSECUTING ATTORNEY - CIVIL DIVISION
     C18-00845-JCC                                                    Robert Drewel Bldg., 8th Floor, M/S 504
                                                                               3000 Rockefeller Ave
                                                                      EVERETT, WASHINGTON 98201-4060
                                                                        (425)388-6330/FAX: (425)388-6333
